Citation Nr: 1611048	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to July 10, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to total disability due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from June 1967 to April 1970, including combat service in Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Waco, Texas Regional Office (RO).  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

In a January 2015 deferred rating decision, the RO indicated it was developing a claim of service connection for left eye disability due to macular degeneration related to service-connected coronary artery disease based on a May 2011 Veteran's statement.  The claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 10, 2012, the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas due to symptoms such as intermittent suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and difficulty in establishing and maintaining effective relationships.  

2.  Throughout the appeal period, total occupational and social impairment due to PTSD is not shown or approximated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, and no more, have been met prior to July 10, 2012, for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating of in excess of 70 percent have not been met at any time for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file, and has an obligation to provide reasons and bases supporting the decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in May 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim for service connection.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), VA medical records and records associated with the Veteran's Social Security Administration (SSA) disability claim have been obtained.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The AOJ provided the Veteran an appropriate VA examinations, most recently in July 2012 and June 2015.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  

The Board concludes that together these are adequate examinations upon which to base a decision for the time period on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The Board will consider whether further staged ratings are appropriate.

Service connection for PTSD has been in effect since 1989.  The instant claim for an increased rating in excess of 50 percent was filed in March 2009.  For the time period on appeal, the Veteran was rated at 50 percent prior to July 10, 2012, and 70 percent as of that date, under Diagnostic Code 9411 for PTSD.  

Under the general rating formula for mental disorders, a rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor which has been for consideration when evaluating claims has been the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

While the rating schedule has indicated that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Moreover, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) has now been released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD disorder.  See Mittleider at 182.  

In correspondence associated with the claim for increase, the Veteran reported difficulty working due to forgetfulness and problems with other workers.  The record reflects that the Veteran began seeking treatment for PTSD symptoms in October 2008 following a gap of a few years.  He reported death wishes and occasional suicidal ideation with no specific plan or current intent.  He had problems with anger, hypervigilance, flashbacks, distressing memories, poor concentration, nightmares, "panic attacks" and low energy.  Mental status examination showed depressed mood, impoverished speech, constricted affect and good insight and judgment.  He was assessed as having a GAF of 50.  In November 2008, he reported he was still married and working as an electrician but he had problems with PTSD symptoms and his medication was not helping.  Insight and judgment were fair.  The examiner recommended he remain on medication.  

A report of VA examination in June 2009 reflects that the Veteran reported symptoms of nightmares, panic attacks 2 to 3 times a week, sleep problems, flashbacks, social isolation, depression, anxiety, financial difficulty, occupational problems, poor concentration, audio hallucinations, anger, and memory problems.  His symptoms occurred daily and were moderate to severe.  He reported that he was not taking any medications to manage symptoms.  He was still working as an electrician.  He denied thoughts of self harm or harm to others, and delusions.  The objective findings showed he was oriented to person and place but not well to date.  There was no communication impairment.  The examiner stated he was able to maintain hygiene and perform activities of daily living.  The examiner noted memory loss, one panic attack, impaired impulse control, sleep impairment, and intermittent irrelevant speech.  His mood was depressed.  The GAF score was 50.  The examiner gave a diagnosis of PTSD and major depression.  The examiner stated that PTSD and depression were distinct disorders but that they exacerbate each other.  

Ongoing VA treatment records dated August 2009 through March 2011 show a history of depression, anxiety, hopelessness, and PTSD symptoms.  It is noted that the Veteran applied for disability benefits from SSA and was adjudged disabled effective September 2009 by SSA based on depression and PTSD.  (The Veteran was not awarded SSA benefits based on SSA-specific regulations governing the award of monetary benefits.)  In supporting documentation, he reported that he was having problems getting along with people socially and occupationally due to his PTSD.  

A December 2009 psychiatric evaluation for SSA reflects complaints of combat-related nightmares and flashbacks, panic, difficulty trusting others, avoidance, a dislike of being approached from behind, anger problems and trouble with loud noises.  He was sad, slept poorly and had low energy.  Mental status examination revealed that he came across angry at first but later relaxed.  He was cooperative and oriented.  His mood was depressed, affect was angry.  He reported occasionally hearing voices and seeing things but denied current hallucinations or delusions.  He denied homicidal or suicidal thought or plan currently.  Remote memory was fair, recent was slightly impaired.  Concentration was poor.  Judgement was fair.  His functional activities included getting up around 4 in the morning to care for his livestock but otherwise he did no chores, stayed to himself and was not active in social organizations or church.  The diagnosis was PTSD, Major Depression and history of anxiety, the GAF was 40-45.  

VA examination report for PTSD dated in February 2010 reflects that the Veteran reported having been married for 39 years and being on the payroll for an electrical company but that they did not have work for him.  He reported there had been no significant changes in symptoms of PTSD since the last examination.  He reported financial difficulties, depression, anxiety, flashbacks lack of interest, nightmares 3 to 4 times a week, poor sleep, anger, irritability, hypervigilance, exaggerated startle response, crying spells, guilt, worthlessness, reduced concentration and memory and occasional thoughts of self harm, but without any plan.  He stated he heard music but the examiner reported he could not determine if these were true auditory hallucinations.  He denied thoughts of harm to others and delusions.  He stated that he felt like he was not working as supervisors were giving work to other employees as they work better with others but the examiner stated that this was based on his perception and he had not received any notification that this was true from supervisors.  He saw his children about once a month and has several friends who he did not see very often.  He generally kept to himself which helped contain his anger.  The examiner reported that the Veteran was fully independent and could perform all activities of daily living.  He was casually dressed and well groomed.  He was articulate, verbal and cooperative and his thought processes were logical, coherent and relevant.  Affect was depressed and anxious and he was tearful.  He was oriented to person, place, time and situation; reasoning and judgment were good.  His long term memory was reported to be fair.  The examiner stated that there was no change in his occupational functioning since the last evaluation.  The examiner noted the Veteran's report of a moderate impact of PTSD symptoms and depression on social and occupational functioning.  The GAF score was 50.  The examiner gave a diagnosis of PTSD and major depressive disorder.  The examiner stated that the depression was exacerbated by the financial situation and inability to find work.  The examiner stated that the occupation impairment appears to relate to multiple issues not just PTSD.

Lay statements from the Veteran, his wife and a buddy received in May 2011 reflect that he has considerable impairment at present.  It was noted that he had a stroke in March 2011.  The Veteran detailed his problems resulting from PTSD.  He noted that he was forgetting things and having difficulty working due to PTSD.  

The Veteran was afforded an examination for PTSD in July 2012.  The diagnoses were PTSD, severe major depression and cognitive disorder.  Veteran reported three strokes over the last three years with resulting problems with memory.  There has been no mental health treatment since the last exam in 2010, and the veteran was not taking any psychotropic medications.  He complained of not sleeping, sometimes for several days, until he's so tired he "crashes."  He said he has panic attacks infrequently, and still has bad dreams about the war but otherwise thinks of Vietnam "not real often."  The examiner noted that the cognitive disorder was not related to PTSD.  The examiner noted that his occupational and social impairment produced deficiencies in most areas.  The examiner stated it could not be differentiated which portion of occupational and social impairment was caused by each mental disability.  The following symptoms were related to PTSD: depressed mood; anxiety; suspiciousness; chronic sleep impairment; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; and neglect of personal appearance and hygiene.  The examiner noted that the cognitive disorder symptoms were mild memory loss, such as forgetting names, directions or recent events; impairment of short and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks.  The examiner opined that the Veteran's memory problems make employment as a foreman of an electrical crew, his prior job, impractical and even dangerous; these memory problems are largely the result of his strokes, not of PTSD.

When seen at VA in November 2013, the Veteran reported that he had two stepchildren and two biological children who were grown and that he had a good relationship with them.  He also was close with his mother.  He maintained contact with his brother but they were not close.  The clinician assigned a GAF score of 55 but noted that the Veteran's depression and PTSD test scores were in the severe range.  

The Veteran underwent an additional VA examination for PTSD in June 2015.  The examiner noted that symptoms of PTSD and depression contributed to the Veteran's social and occupational (when employed) impairment.  However, symptoms had not increased in severity since the Veteran's last examination in 2012 and did not contribute to his retirement.  He reported that he had an okay relationship with his wife and family and has one friend.  He had retired but continued to raise horses on his small farm.  Occupational problems reported include poor social interaction, difficulty concentrating, forgetfulness, and increased absenteeism (due to medical appointments). "I retired because I had a couple of strokes while working so I went on and retired because my health was getting worse." Veteran has not submitted any employment applications since 2011.  Clarification: Veteran's CPRS record notes that he was employed as a merchandiser for a large drugstore chain in 2013.  However, the Veteran informed that this was his wife's occupation and not his.  He was not currently taking medication for PTSD but was getting treatment.  He did not like the effect of the psychiatric medications.  PTSD symptoms included depressed mood, anxiety, suspiciousness, mild memory loss, such as forgetting names, directions or recent events, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He was slightly disheveled. His speech was normal in rate and tone.  His response to the evaluation was guarded and not engaged.  However, rapport was easily established with the Veteran who put forth a fair effort to answer all questions to the best of his ability.  There was no evidence of loose associations, flight of ideas, circumstantial, or tangential thought process. Veteran completed similarities and interpreted proverbs accurately.  Veteran denied presently having any delusions, obsessions or suicidal/homicidal ideations but reported auditory (singing) hallucinations.  The Veteran's mood was "as good as it gets" and his affect was flat.  Sensorium was clear. Veteran was oriented to time, place and person.  Immediate memory was fair, recent memory was good, remote memory was good.  Veteran's insight and judgment were good.  

Following a review of the record as highlighted in the above discussion, the Board finds that the Veteran's manifestations of PTSD have been consistently productive of deficiencies in most areas, including work, family relations, judgment, thinking, or mood throughout the period of the claim, for the period prior to June 10, 2012.  The Veteran has submitted multiple candid statements generally to this effect wherein he discusses his inability to engage in social and occupational-type activities due to diminished interest, anger, and memory loss.  The Veteran also has been noted to neglect his personal appearance and hygiene and reports suicidal thoughts, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships with his brother and people outside his immediate family.  The Board finds that, as set forth in the candid and forthright statements of this combat Veteran and his wife and friend, the criteria for a 70 percent rating is shown or at least approximated for the period prior to June 10, 2012.  The VA and SSA examinations are consistent with this assessment.  The evidence as a whole, including the GAF scores and lay statements, show the disability more nearly approximates deficiencies in most of the areas listed under the criteria for a 70 percent rating prior to June 10, 2012. 

However, the Board finds that a disability rating in excess of 70 percent is not warranted at any time period relevant to the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Neither the lay statements nor VA treatment records, nor VA or SSA examinations suggest there are symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name, or symptoms of a similar severity.  

Additionally, to the extent that the June 2012 examination report indicates that the Veteran had fleeting suicide thoughts without plan or intent at some point during the claim, the overwhelming majority of the records reflect that he does not have such thoughts or plans.  See 2009, 2010, 2015 VA and 2009 SSA examination reports.  Thus, the Board finds he is not in persistent danger of hurting himself or others.  Additionally at evaluations he was generally cognitive and oriented and he did not show a memory deficit for names of close relatives, his own occupation or his own name.  The Veteran did have some auditory hallucinations, however, the 

evidence does not show a disability picture consistent with total occupational and social impairment.  The Veteran was able to respond to the examiners.  While the Veteran's symptoms may be described as severe, in order to warrant a 100 percent evaluation, manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  None of the examiners or treatment providers indicated that the Veteran experienced such total impairment and in fact it has been opined in recent examination that his symptoms do not produce such profound disability.  The Board has considered all psychiatric symptoms in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation at any time relevant to the appeal.  Thus, for all the foregoing reasons, the Board finds that a 70 percent rating is warranted at all times relevant to the appeal, including prior to July 10, 2012, but a rating in excess of 70 percent is not warranted.

In reaching this rating determination, the Board has considered whether, under Hart a different rating might be warranted for any period of time during the pendency of this appeal not already set forth above.  See Hart, supra.  However, as stated above, while the Veteran's ongoing psychiatric symptoms, described in detail in written statements from the Veteran, his wife and friend, which the Board find both compelling and candid, approximate the criteria for a 70 percent rating at all times relevant to this claim.  In the Board's opinion, there are no findings that show any additional appreciable varying degree of disability.  Intermediate levels of disability are not shown.  Therefore, further staged ratings are not appropriate in this case.

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities.  The medical evidence fails to demonstrate, at any time during the appellate period, PTSD symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's PTSD is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

The TDIU matter is being remanded in order to readjudicate the matter once a claimed service connection issue is adjudicated.  As no further development concerning the psychiatric issue is requested, there is no prejudice to the Veteran in issuing a decision concerning the PTSD matter and remanding the TDIU matter.


ORDER

For the period relevant to this appeal prior to July 10, 2012, a 70 percent rating, and no more, is granted for PTSD, subject to the laws governing the award of monetary benefits.  

A rating in excess of 70 percent for PTSD is denied.  


REMAND

The TDIU matter, which the Veteran reported to SSA is due at least in part to his service-connected PTSD and heart disabilities, is inextricably intertwined with the claim of service connection for left eye disability due to macular degeneration related to service-connected coronary artery disease being referred to the RO in this decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The Board notes that the Veteran also referenced his left eye difficulties as contributing to his inability to work in his 2009 Social Security Administration disability application.  As such, adjudication of the TDIU must be deferred until the required evidentiary development discussed above is completed as to the left eye claim.  

Accordingly, the case is REMANDED for the following action:

Following the adjudication of the claim being referred to the AOJ and noted in the Introduction, the RO should then re-adjudicate the claim for TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate SSOC and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


